Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered January 21, 2000, convicting defendant, after a jury trial, of grand lárceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The People presented legally sufficient evidence that the value of the merchandise stolen by, and recovered from, defendant exceeded the statutory threshold of $1,000 (see People v Irrizari, 5 NY2d 142). Contrary to defendant’s argument, there was nothing conclusory about the proof of value. The aggregate value was ascertained by counting how many of each type of item was stolen, multiplying that number by the item’s price as reflected in its bar code and revealed electronically by the cash register, and arriving at a total figure. The jury was made aware that two witnesses arrived at different figures, and there is no reason to disturb the jury’s finding as to value, particularly since the two figures each exceeded the $1,000 threshold. Defendant’s hearsay claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur — Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Rubin, JJ.